Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the 4 December 2020.  Claims 1, 8, 15 have been amended.  Claims 1-20 are pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keil et al. (US 2010/0017268 A1) in view of Vasundevan et al. (US 2009/0282010 A1) and further in view Tseng (US 2012/0166432 A1).

Claim 1.  Keil discloses a computer-implemented method for obtaining user preferences, the method comprising: 
receiving user context information associated with at least one user; identifying, based at least in part on the received user context information, a plurality of attributes of items in a plurality of items, determining preference information of part worth values associated with a respondent and a product (P. 0040) using data input by a respondent (user) (P. 0040), a respondent responds to questions (P. 0044), determining product attributes using preference information, product information including product attributes and attribute levels, respondent demographic information (P. 0045), data used to determine preference information may be transmitted to and/or received from respondents (P. 0046) a products database stores attributes and attribute levels for multiple products (P. 0081), Applicant’s specification discloses “user context information may comprise any information related to the user(s) and/or provided by the user(s)”, for example, “in some embodiments, user context information may comprise one or more search queries received from one or more users;” (Page 16, Lines 22-25), 
the plurality of attributes including at least a first attribute and a second attribute, a plurality of attributes (P. 0085, Figure 6, Column 604)
obtaining, using at least one processor, a plurality of first-order preferences based at least in part on a first input provided by the at least one user, the plurality of first-order preferences including a first attribute value preference indicating the at least one user's preference among values of the first attribute in the plurality of attributes, and the plurality of first-order preferences including a second attribute value preference indicating the at least one user's preference among values of the second attribute in the plurality of attributes, a user (respondent) classifies each attribute as, for example, most-preferred, least-preferred, intermediately-preferred, unacceptable and required (P. 0050), then the user groups the attributes (into piles) according to their importance, for example, least-important attributes, most-important attributes and other attributes (P. 0051) Page 15, Lines 10-17 of Applicant’s specification discloses, “first-order preferences may be preferences expressed with respect to values of attributes of items” and “[F]or instance, a first-order preference may indicate that one item (e.g., a car) with a lower price (value of the attribute "price") is preferred to another item (e.g., another car) with a higher price (a higher value of the attribute price)”; Either of the citations above from Keil, the determined attribute levels and the groupings of attributes, would apply to the claimed first-order attribute
obtaining, using the at least one processor, at least one second-order user preference based at least in part on a second input provided by the at least one user, wherein the at least one second-order user preference comprises a preference among the first attribute and the second attribute, in each grouping of attributes (pile), a user ranks each attribute in order of importance (P. 0051) Page 15, Lines 18-25 of Applicant’s specification discloses, “second-order preferences may indicate which attributes are more important to a user” and “[f]or example, second-order preferences may indicate that the price of a car may be more important to a user than the color of the car”; that is, as disclosed in Keil, the first attributes are further ranked, and these ranked attributes are the second order attributes;
and calculating, using the at least one processor, a ranking of at least the first item and the second item in the plurality of items, that preference information database 296 will store data corresponding to multiple respondents and to multiple products for some of the respondents (P. 0085), a user may designate product attributes as least-preferred, most-preferred, unacceptable (P. 0091), where the product attribute values are represented by a scale (P. 0092), attributes may be designated as required (P. 0093) wherein if an attribute is designated as unacceptable, a product with the designated .  

Keil does not disclose wherein the plurality of items includes: a first item having a value of the first attribute that is, according to the first attribute value preference, preferred to a value of the first attribute of a second item, and the second item having a value of the second attribute that is, according to the second attribute value preference, preferred to a value of the second attribute of the first item, as disclosed in the claims.  However, in the same field of invention, Vasudevan discloses receiving queries from users (P. 0026), attributes can include “date of birth” and additional attributes such as “movies acted” (P. 0014), “movies directed” where the categories are person, e.g. “Steven Spielberg” (P. 0080), and “Jodie Foster” (P. 0082) attribute prioritization may vary from entity to entity. For example, while "movies directed" may have higher priority than "movies acted" for the entity "Steven Spielberg", "movies acted" may have higher priority than "movies directed" for the entity "Jodie Foster" (P. 0082), a first attribute and a second attribute; information indicating .  Therefore, considering the teachings of Keil and Vasudevan, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine wherein the plurality of items includes: a first item having a value of the first attribute that is, according to the first attribute value preference, preferred to a value of the first attribute of a second item, and the second item having a value of the second attribute that is, according to the second attribute value preference, preferred to a value of the second attribute of the first item with the teachings of Keil.  One would have been motivated to combine wherein the plurality of items includes: a first item having a value of the first attribute that is, according to the first attribute value preference, preferred to a value of the first attribute of a second item, with the teachings of Keil in order to make the searching more efficient by understanding the nature of the entities against which the searches are made (Vasudevan: Paragraph 0006).

Keil does not disclose constructing, by the at least one processor, a preference graph representing the first-order and second-order user preferences, said preference graph embodied as at least one data structure on a memory, as disclosed in the claims.  However, Keil discloses the server determines a relative importance of one or more of the attributes of the pile to another attribute of the pile based on a response received from the respondent such as "How important is the difference between (attribute level X) and (attribute level Y) of (attribute 1) relative to the difference between (attribute level A) and (attribute level B) of (attribute 2)", wherein, determination of the ranked order and the relative importance is performed for each other pile of attributes (P. 0052) a product database and preference information database include information used to determine preference information associated with particular products and preference information, respectively (P. 0065) That is, while attribute, pile and attribute level data are all stored in at least one database, Keil does not disclose that these data are represented by a preference graph.  In the same field of invention, Tseng each preference graph represents preferences as nodes on the graph; the preference graph for Erik includes nodes for Erik's interest for "steak" and "coffee", while John's preference graph includes nodes for John's interests in the movie "Braveheart" as well as the beverages "coffee" and "tea" (P. 0095) wherein the edges in the preference graph can represent two different weightings depending on the relationship between related users, that is, for example, an edge represents a preference for John and a weight is applied to the edge representing a related preference for Erik (P. 0097 – 0099, Fig. 6B) While the two different preferences represented by a single weighted edge in Tseng are not identical to the claimed first-order and second-order user preferences, Keil does disclose preference relationships analogous to the claimed first-order and second-order user preferences, but not represented by a preference graph; therefore, the combination of Tseng with Keil would provide a preference graph representation for Keils preferences.  Therefore, considering the teachings of and Keil, Vasudevan and Tseng, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine constructing, by the at least one processor, a preference graph representing the first-order and second-order user preferences, said preference graph embodied as at least one data structure on a memory with the teachings of Keil and Vasudevan.  One would have been motivated to combine constructing, by the at least one processor, a preference graph representing the first-order and second-order user preferences, said preference graph embodied as at least one data structure on a memory with the teachings of Keil and Vasudevan in order to provide relevant content objects to users, by providing a mechanism for matching user interests, and other information with the content associated with third-party content objects (Tseng: Paragraph 0004).

Keil does not disclose said synthesizing comprising: creating a node in said preference graph for each of said plurality of items; for each of the plurality of first-order preferences, assigning a directed edge between the nodes associated with each respective first-order preference; for each directed edge, computing a respective weight for said directed edge based on said second-order preferences, as disclosed in the claims.  However, Keil discloses the server determines a relative importance of one or more of the attributes of the pile to another attribute of the pile based on a response received from the respondent such as "How important is the difference between (attribute level X) and (attribute level Y) of (attribute 1) relative to the difference between (attribute level A) and (attribute level B) of (attribute 2)", wherein, determination of the ranked order and the relative importance is performed for each other pile of attributes (P. 0052) a product database and preference information database include information used to determine preference information associated with particular products and preference information, respectively (P. 0065) That is, while attribute, pile and attribute level data are all .  Tseng discloses each preference graph represents preferences as nodes on the graph; the preference graph for Erik includes nodes for Erik's interest for "steak" and "coffee", while John's preference graph includes nodes for John's interests in the movie "Braveheart" as well as the beverages "coffee" and "tea" (P. 0095) wherein the edges in the preference graph can represent two different weightings depending on the relationship between related users, that is, for example, an edge represents a preference for John and a weight is applied to the edge representing a related preference for Erik (P. 0097 – 0099, Fig. 6B) While the two different preferences represented by a single weighted edge in Tseng are not identical to the claimed first-order and second-order user preferences, Keil does disclose preference relationships analogous to the claimed first-order and second-order user preferences, but not represented by a preference graph; therefore, the combination of Tseng with Keil would provide a preference graph representation for Keils preferences.  Therefore, considering the teachings of and Keil, Vasudevan and Tseng, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine said synthesizing comprising: creating a node in said preference graph for each of said plurality of items; for each of the plurality of first-order preferences, assigning a directed edge between the nodes associated with each respective first-order preference; for each directed edge, computing a respective weight for said directed edge based on said second-order preferences with the teachings of Keil, Vasudevan and Tseng.  One would have been motivated to combine said synthesizing comprising: creating a node in said preference graph for each of said plurality of items; for each of the plurality of first-order preferences, assigning a directed edge between the nodes associated with each respective first-order preference; for each directed edge, computing a respective weight for said directed edge based on said second-order preferences with the teachings of Keil, Vasudevan and Tseng in order to provide relevant content objects to users, by providing a mechanism for matching user interests, and other information with the content associated with third-party content objects (Tseng: Paragraph 0004).

Keil does not disclose calculating … a ranking of … the first item and the second item … based, at least in part, on the preference graph and said weights, as disclosed in the claims.  As noted above, Keil discloses preferences that are analogous to the claimed first-order and second-order preferences, and different categories of preferences, i.e. attributes, piles and attribute levels with each pile, are ordered and ranked, and Keil further discloses that products with designated attribute levels are ranked and those with acceptable attribute levels are offered to the user and those products with unacceptable attribute levels will not be offered to the user, therefore, the unacceptably ranked products will not be offered to the user, Keil does not disclose that these preferences are not ranked within a preference graph, as claimed.  However, Tseng discloses each preference graph represents preferences as nodes on the graph; the preference graph for Erik includes nodes for .  Therefore, considering the teachings of Keil, Vasudevan and Tseng, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine calculating … a ranking of … the first item and the second item … based, at least in part, on the preference graph and said weights with the teachings of Keil, Vasudevan and Tseng.  One would have been motivated to combine calculating … a ranking of … the first item and the second item … based, at least in part, on the preference graph and said weights with the teachings of Keil, Vasudevan and Tseng in order to provide relevant content objects to users, by providing a mechanism for matching user interests, and other information with the content associated with third-party content objects (Tseng: Paragraph 0004).

Claim 2.  Keil, Vasudevan and Tseng disclose the computer-implemented method of claim 1, and Keil further discloses obtaining the plurality of first-order user preferences comprises interacting with the at least one user to obtain the first input, a user (respondent) classifies each attribute as, for example, most-preferred, least-preferred, intermediately-preferred, unacceptable and required (P. 0050), then the user groups the attributes (into piles) according to their importance, for .  

Claim 3.  Keil, Vasudevan and Tseng disclose the computer-implemented method of claim 1, and Keil further discloses obtaining the at least one second- order user preference comprises interacting with the at least one user to obtain the second input, in each grouping of attributes (pile), a user ranks each attribute in order of importance (P. 0051) As stated in the rejection of Claim 1, the classified attributes, analogous to the claimed first-order attributes, are ranked by the user.  

Claim 4.  Keil, Vasudevan and Tseng disclose the computer-implemented method of claim 2, and Keil further discloses interacting with the at least one user to obtain the first input comprises presenting a graphical user interface to the at least one user that enables the at least one user to specify a first-order user preference for the first attribute by specifying the preference among the values of the first attribute, an interface is presented to the user to classify attributes, analogous to the first-order attributes (P. 0050).  

Claim 5.  Keil, Vasudevan and Tseng disclose the computer-implemented method of claim 2, and Vasudevan further discloses creating and updating a concept .  Therefore, considering the teachings of Keil, Vasudevan and Tseng, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the plurality of items is represented by at least a first concept in a semantic network, wherein the first attribute is an attribute of the first concept, and wherein interacting with the at least one user to obtain the first input comprises presenting a graphical user interface to the at least one user that enables the at least one user to specify a first-order user preference for the first attribute by specifying a preference among children of the first attribute with the teachings of Keil, Vasudevan and Tseng.  One would have been motivated to combine the plurality of items is represented by at least a first concept in a semantic network, wherein the first attribute is an attribute of the first concept, and wherein interacting with the at least one user to obtain the first input comprises presenting a graphical user interface to the at least one user that enables the at least one user to specify a first-order user preference for the first attribute by specifying a preference among children of the first attribute with the teachings of Keil, Vasudevan and Tseng in order to make the searching more efficient by 

Claim 6.  Keil, Vasudevan and Tseng disclose the computer-implemented method of claim 4, and Keil further discloses presenting the graphical user interface to the at least one user comprises: prompting the at least one user to specify the first-order user preference for the first attribute, an interface is presented to the user to classify attributes, analogous to the first-order attributes (P. 0050).  

Claim 7.  Keil, Vasudevan and Tseng disclose the computer-implemented method of claim 1, and Vasudevan further discloses receiving queries from users (P. 0026), a feedback mechanism reads data about how users are actually interacting with the search system, for example query logs; based on query logs, identifying terms that are frequently used together in search queries and identifying new categories, new attributes for existing categories, new sources of data for attributes, etc (P. 0028).  Therefore, considering the teachings of Keil, Vasudevan and Tseng, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine receiving the user context information associated with the at least one user comprises receiving a search query from the at least one user with the teachings of Keil, Vasudevan and Tseng.  One would have been motivated to combine receiving the user context information associated with the with the teachings of Keil, Vasudevan and Tseng in order to make the searching more efficient by understanding the nature of the entities against which the searches are made (Vasudevan: Paragraph 0006).

Claim(s) 8-14 is/are directed to a system (for obtaining user preferences, the system comprising: at least one processor) similar to the computer-implemented method claim(s) of Claim(s) 1-7 and is/are directed with the same rationale.

Claim(s) 15-20 is/are directed to a non-transitory computer-readable storage medium article (storing a plurality of processor-executable instructions executed by a processor) similar to the computer-implemented method claim(s) of Claim(s) 1-6 and is/are directed with the same rationale.

Response to Arguments
Applicant's arguments filed 4 December 2020 have been fully considered but they are not persuasive.
The applicant argues:
The independent claims have been amended to recite, inter alia:
constructing, by the at least one processor, a preference graph representing the first-order and second order user preferences, said preference graph embodied as at least one data structure on a memory, said synthesizing comprising:

creating a node in said preference graph for each of said plurality of items;

for each of the plurality of first-order preferences, assigning a directed edge between the nodes associated with each respective first-order preference;

for each directed edge, computing a respective weight for said directed edge based on said second-order preferences;

The Applicant submits that neither Keil, Vasundevan, nor Tseng teaches or suggests the above-noted subject matter of the amended independent claims. For example, Fig. 6A of Tseng is an illustration of social network profiles for users Erick and John, and Fig. 6B of Tseng is an illustration of a “plurality of preference graphs (i.e., interest trees) are shown for users of the social networking system”. However, there is no teaching or suggestion in Tseng of constructing a preference graph, nor is there any explanation in Tseng of how preference graphs are synthesized. The discussion in paragraphs [0095] to [0105] of Tseng are limited to a discussion of how rankings might be calculating using the preference graphs shown in FIG. 6B, but not of how to construct preference graphs 

For at least the above-noted reasons, the Applicant submits that amended independent claims 1, 8 and 15 (and the claims depending therefrom) are patentable over Keil, Vasundevan, and Tseng, taken alone or in combination.

The examiner respectfully disagrees.  Keil discloses various way of classifying and ranking preference attributes for products.  Attributes may be categorized and then further placed into “piles”.  A relative importance of one or more of the attributes of a pile is determined compared to another attribute of the pile such as "How important is the difference between (attribute level X) and (attribute level Y) of (attribute 1) relative to the difference between (attribute level A) and (attribute level B) of (attribute 2)".  A determination of the ranked order and the relative importance is performed for each other pile of attributes.  A product database and preference information database include information used to determine preference information associated with particular products and preference information, respectively.  While attribute, pile and attribute level data are all stored in at least one database, Keil does not disclose that these data are represented by a preference graph.  Tseng discloses preferences graphs and each preference graph represents preferences as nodes on the graph.  For example, the preference graph for Erik includes nodes for Erik's interest for "steak" and "coffee", while John's preference graph includes nodes for John's interests in the movie 
Vasudevan discloses that a first and a second item may be represented by first and second attributes, wherein the first attribute for the first item is given greater weight than the first attribute for the second item and the second attribute for the first item is given less weight than for the second attribute for the second item.  This is analogous to the claimed limitations, the plurality of items includes: a first item having a value of the first attribute that is, according to the first attribute value preference, preferred to a value of the first attribute of a second item, and the second item having a value of the second attribute that is, according to the second attribute value preference, preferred to a value of the second attribute of the first item.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        
2/25/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177